   
 

Case 1:17-cr-00548-PAC Document 143 Filed 09/19/1

g “Page 1 of 1
| iv

 

foRTMS goa
YR
Sorta bid ek

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES DISTRICT COURT — fh S44 / ig |
aa — nee X a PO

 

UNITED STATES OF AMERICA
S-2 17 Cr. 548 (PAC)
-V-
ORDER
JOSHUA ADAM SCHULTE,

Defendant.

HONORABLE PAUL A. CROTTY, United States District Judge:

With regard to Schulte’s letter of August 29, 2019, (Dkt. 132), the Government’s
response of September 13, 2019, (Dkt. 140), and Schulte’s reply of September 17, 2019, (Dkt.
141), concerning the confidentiality of certain consensual audio recordings, the Government
represents that it has produced 65 of the 74 recordings in unclassified discovery and that the
remaining nine recordings have been properly classified. It is not correct that classified
information automatically becomes declassified when recorded at the Government’s request
outside the Sensitive Compartmented Information Facility. Further, the Government represents
that it will continue to review the recordings to see if the remaining recordings can be
declassified.

The Defendant’s application of August 29, 2019 (Dkt. 132) is DENIED.

Dated: New York, New York

September i, 2019

SO ORDERED

PAUL A. CROTTY
United States District Judge

 
